In this case, the petitioners set forth as the grounds of their case:—
“ First, because no meeting of the inhabitants was called on the second Monday of November, as is provided in the constitution : and
Second, because, the meeting, at which the member returned was elected, was held on the fourth Monday of November and was the first meeting for that purpose.”
The committee, on inspecting the evidence offered to them, found, that from some reason, in the warrant calling the meeting of the fourteenth of November, no mention was made of *509the choice of representative, the subject being wholly omitted. There was no evidence produced to invalidate the proceedings of the twenty-eighth, at which time, there was an election of the sitting member as appears by his certificate.
The committee reported, that the petitioners have leave to withdraw : — and this report was agreed to,1

 65 J. H. 165, 228.